DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/401,820, application filed on 05/02/2019.  Claims 1-20 are currently pending in this application. 

Election/Restrictions
Election of Group I (claims 1-10) was made without traverse in the reply filed on 02/02/2021. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III claims/invention (see Election/Restriction Requirement mailed 12/03/2020), there being no allowable generic or linking claim.  Applicant is encouraged to cancel non-elected claims in response to this office action.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 05/02/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US PG Pub No. 2016/0117431).

7.          With respect to claim 1, Kim teaches:
a plurality of first wells extending in a first horizontal direction, the plurality of first wells having a first width and a first conductivity type (see plurality of standard cells, wells extending in horizontal direction, first and second conductivity type, Abstract, paragraphs [0004-0006], [0018-0022]); and
a plurality of second wells extending in the first horizontal direction, the plurality of second wells having a second width and a second conductivity type (second wells extending in horizontal direction, first and second conductivity type, paragraph [0018-0022]),
wherein the plurality of first wells and the plurality of second wells are alternately arranged in a second horizontal direction that is orthogonal to the first horizontal (alternately arranged cells, adjacent cells, cells in orthogonal direction, paragraph [0022-0030]), and 
wherein the standard cell has a length in the second horizontal direction, the length being equal to a sum of m times a half of the first width and n times a half of the second width, wherein m and n are integers equal to or greater than 3 (see paragraphs [0004-0006], [0018-0021], [0028-0030]). 

8.          With respect to claim 2, Kim teaches:
wherein a boundary of the standard cell, which is parallel to the first horizontal direction, overlaps a boundary between a first well and a second well or overlaps a center line of a first well or a second well, which extends in the first horizontal direction (paragraphs [0004-0006], [0018-0021], [0028-0030]).

9.          With respect to claim 3, Kim teaches:
a plurality of first power lines extending in the first horizontal direction on the plurality of first wells, the plurality of first power lines being configured such that a first supply voltage is applied thereto (paragraphs [0004-0006], [0018-0021], [0028-0030]); and
a plurality of second power lines extending in the first horizontal direction on the plurality of second wells, the plurality of second power lines being configured such that a second supply voltage is applied thereto (see paragraphs [0004-0006], [0018-0021], [0028-0030]).).

Kim teaches:
wherein the standard cell is configured to receive the first supply voltage from at least two first power lines or receive the second supply voltage from at least two second power lines (paragraphs [0004-0006], [0018-0021], [0028-0030]).

11.          With respect to claim 5, Kim teaches:
a plurality of first fins extending in the first horizontal direction on two or more first wells (see plurality of fins, first direction, paragraph [0004-0006); and
a first gate line extending in the second horizontal direction, the first gate line forming transistors with the plurality of first fins (see gate line extension, plurality of fins, paragraph [0016-0020]).

12.          With respect to claim 6, Kim teaches:
wherein the standard cell further comprises: a plurality of second fins extending in the first horizontal direction on two or more second wells (see plurality of standard cells, wells extending in horizontal direction, first and second conductivity type, Abstract, paragraphs [0004-0006], [0018-0022]); and
a second gate line extending in the second horizontal direction, the second gate line forming transistors with the plurality of second fins (see plurality of standard cells, wells extending in horizontal direction, first and second conductivity type, Abstract, paragraphs [0004-0006], [0018-0022]).

13.          With respect to claim 7, Kim teaches:
(see plurality of fins, first direction, paragraph [0004-0006); and
at least one second fin extending in the first horizontal direction on a second well, and the at least one first fin and the at least one second fin are terminated by a diffusion break on a boundary of the standard cell (see plurality of fins, first direction, paragraph [0004-0006).

14.          With respect to claim 8, Kim teaches:
wherein the first conductivity type is n-type and the second conductivity type is p-type (paragraphs [0004-0006], [0018-0021], [0028-0030]),
the at least one first fin is terminated by a single diffusion break (SDB), and the at least one second fin is terminated by a double diffusion break (DDB) (see single-diffusion break, double-diffusion break, paragraph [0095-0100]).

15.          With respect to claim 9, Kim teaches:
wherein the standard cell further comprises:
a plurality of first fins extending in the first horizontal direction on at least one first well (paragraphs [0004-0006], [0018-0021], [0028-0030]); and
a plurality of second fins extending in the first horizontal direction on at least one second well (see paragraphs [0004-0006], [0018-0021], [0028-0030]), and
the number of the plurality of first fins differs from the number of the plurality of second fins (paragraphs [0004-0006], [0018-0021], [0028-0030]).

16.          With respect to claim 10, Kim teaches:
wherein the first width is the same as the second width (paragraphs [0004-0006], [0018-0021], [0028-0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851